Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 28, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                              Marilyn Kelly
  145897 & (64)(65)                                                                                     Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellant,
  v                                                                  SC: 145897
                                                                     COA: 308361
                                                                     Macomb CC: 2007-001398-FH
  DANIEL ARMIJO,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 21, 2012 judgment of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court. The motion to stay the trial court
  proceedings is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 28, 2012                  _________________________________________
         s0927                                                                  Clerk